IS/2 -/5
                                       ELECTRONIC RECORD


COA #       10-14-00139-CR                                      OFFENSE:     Burglary of a Habitation

STYLE:      Bravern Winston v. The State of Texas               COUNTY:      Hill


TRIAL COURT:              66th District Court                                                     MOTION

TRIAL COURTS:             37,811                                  FOR REHEARING IS:
TRIAL COURT JUDGE:         Hon. F.B. (Bob) McGregor Jr.           DATE:

DISPOSITION:        AFFIRMED                                      JUDGE:      PER CURIAM




DATE:         October 29, 2015

JUSTICE:      Davis                     PC          S     YES

 PUBLISH:                               DNP:     YES


CLK RECORD:         October 9, 2014                       SUPP CLK RECORD:

 RPT RECORD:          November 4, 2014                    SUPP RPT RECORD:          January 13, 2015
STATE BR:           July 20, 2015                         SUPP BR:

APPBR:              May 22, 2015                          PROSE BR:




                              IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD                                                  CCA#             l$H m/£
          Af'Pell ant's petition                                     Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                  DATE:

                                                                    JUDGE:

DATE:                                                                SIGNED:.                      PC:

JUDGE:         fdU UaAji4U\^.                                        PUBLISH:                     DNP:




                   MOTION FOR REHEARING IN                           MOTION FOR STAY OF MANDATE IS:

CCA IS:                    ON                                                                ON

JUDGE:                                                               JUDGE: